Exhibit 10.12

 

License Agreement

 

executed as of the date last below written (hereinafter referred to as
“Effective Date”) by and between

 

JANSSEN PHARMACEUTICA, Naamloze Vennootschap, a business corporation organized
under the laws of Belgium, entered in the Trade Register of Turnhout under Nr.
4203, having its principal office at B-2340 Beerse (Belgium), Turnhoutseweg 30,
facsimile: +32 14 602 443 (hereinafter referred to as “JANSSEN”)

 

and

 

Theravance, INC., a businesses corporation organized under the laws of Delaware,
United States of America, and having its principal office at South San
Francisco, CA 94080, 901 Gateway Boulevard, facsimile: +1650-808-6095
(hereinafter referred to as “THERAVANCE”)

 

WITNESSETH

 

WHEREAS, JANSSEN has developed through its research a drug delivery system on
the basis of cyclodextrin derivatives for the administration of therapeutic
compounds with low aqueous solubility or chemical stability; and

 

WHEREAS, JANSSEN has accumulated and is the owner of certain proprietary
information in connection with the use of hydroxypropyl-beta-cyclodextrin
(“HPBCD”) in pharmaceutical applications; and

 

WHEREAS, JANSSEN owns or controls certain patent and/or patent applications in
connection with the use of HPBCD in pharmaceutical applications; and

 

WHEREAS, THERAVANCE intends to use HPBCD in the development and
commercialisation of injectable glycopeptide antibiotics for the treatment of
gram positive bacteria in humans (e.g., TD-6424), and has requested a license
from JANSSEN under the above-mentioned patents and proprietary information for
said purpose; and

 

WHEREAS, JANSSEN is willing to grant such a license under the terms and
conditions set forth hereinafter.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
obligations herein contained, it is agreed by and between the parties hereto as
follows

 

Article 1 :  Definitions

 

Each term defined below shall, for the purpose of this Agreement, have the
following meaning unless the context clearly requires otherwise and the singular
shall include the plural and vice versa:

 

1.1                               “Affiliate” of a party to this Agreement shall
mean any company which owns or controls at least forty per cent (40%) of the
voting stock of such party or any other company at least forty per cent (40%) of
whose voting stock is owned by or controlled by such owning or controlling
company or by a party to this Agreement.

 

1.2                               “Field” shall mean injectable glycopeptide
antibiotics for the treatment of gram positive bacteria in humans.

 

1.3                               “HPBCD” shall mean a selected hydroxypropyl
derivative of beta-cyclodextrin for use in pharmaceutical applications, as
covered by the Patents, which increases the aqueous solubility of drugs with a
low aqueous solubility and/or chemical stability and the toxicological and
pharmacokinetic profile of which is specified in the Know How.

 

1.4                               “Know-How” shall mean all scientific and
technical data, information and knowledge concerning HPBCD and the use thereof
in pharmaceutical applications now or hereafter owned by or under the control of
JANSSEN. Know-How shall include but shall not be limited to pharmaceutical data,
the summary of the toxicological studies and specific data on the intravenous
route and the summary of metabolism and kinetic studies of HPBCD, all as
indicated in Exhibit II hereto and made a part hereof.

 

1.5                               “Major Countries” shall mean any or all of the
following: United States, UK, France, Germany, Spain and Italy.

 

1.6                               “Net Sales” shall mean the amount billed,
invoiced or received (whichever is first) on first sales of any Product to
non-Affiliate third-party customers by THERAVANCE or by any Affiliate or
sublicensee of THERAVANCE in the Territory, less:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Customary trade, quantity, or cash discounts
and non-affiliated brokers’ or agents’ commissions actually allowed and taken,
discounts, refunds, chargebacks, retroactive price adjustments, rebates,
including but not limited to government mandated rebates, and any other
allowances which effectively reduce the net selling price;

 

(b)                                 Amounts repaid or credited by reason of
rejections or return; and/or

 

(c)                                  Any freight or other transportation costs,
insurance charges, duties, tariffs and all sales and excise taxes based directly
on sales or turnover or delivery or use of material produced under this
Agreement and/or

 

(d)                                 Any other similar and customary deductions
(as defined and accepted by generally accepted accounting principles (“GAAP”)),
actually incurred.

 

Net Sales shall not include sales of Product by THERAVANCE to its sub-licensees.

 

1.7                               “Patents” shall mean the patents and patent
applications owned or controlled (including patents that can be sublicensed) by
JANSSEN or by any JANSSEN Affiliate claiming the use of HPBCD in pharmaceutical
applications, including any continuations, continuations-in-part, divisions,
reissues, renewals or extensions thereof or any supplementary protection
certificate granted on the basis of the marketing authorisations obtained by
THERAVANCE for the Product. An updated list of the Patents is attached hereto as
Exhibit 1.

 

1.8                               “Process Patents” shall mean the patent owned,
or licensed by JANSSEN, as specifically listed in Exhibit B, that claims a
process for preparing HPBCD, including any extensions thereof or any
supplementary protection certificate relating thereto or any other patent or
patent application hereafter acquired by JANSSEN under which JANSSEN is licensed
with the right to sub-license and which patent or patent applications claimed
pertain to the process of manufacturing HPBCD.

 

1.9                               “Product” shall mean any pharmaceutical
product in finished dosage form containing TD-6424 and HPBCD for the treatment
of multi-drug resistant gram positive infections in humans the manufacture, use
or sale of which infringes a Valid Claim of a Patent, and/or, utilises the
proprietary information encompassed in the Know-How.

 

3

--------------------------------------------------------------------------------


 

1.10                        “Specifications” shall mean the basic specifications
of HPBCD described in Exhibit III hereto and made a part hereof.

 

1.11                        “Territory” shall mean the world.

 

1.12                        “Valid Claim” shall mean a claim in a Patent which
has not lapsed or become abandoned and which claim has not been declared invalid
or that has not been finally rejected by a court of competent jurisdiction or a
patent authority such as the European Patent Office or which has not been
admitted to be invalid or unenforceable through reissue or disclaimer.

 

Article 2 :  Grant

 

2.1                               Subject to the terms and conditions of this
Agreement, JANSSEN hereby grants THERAVANCE a world-wide sole license in the
Field under the Patents (i.e. “sole license” means JANSSEN solely retains the
right to practice under the Patents in the Field without the right to transfer,
other than to an Affiliate, any rights under the Patents in the Field and
THERAVANCE has an exclusive license under the Patents in the Field subject only
to JANSSEN’s retained right) and a world-wide sole license in the Field under
the Know-How for the sole purpose of developing, registering, making, having
made, using and selling the Products and a non-exclusive license under the
Process Patents for the sole purpose of making or having HPBCD made for the
benefit of THERAVANCE, THERAVANCE’s Affiliates or THERAVANCE’s sublicensees for
the Product in accordance with Article 5 below.

 

2.2                               Promptly following the Effective Date, and
thereafter during the term of this Agreement, JANSSEN shall disclose the
Know-How to THERAVANCE or to regulatory agencies as THERAVANCE deems necessary
for the exercise of its rights hereunder.

 

2.3                               All rights herein granted, are personal to
THERAVANCE and are indivisible and non-transferable, subject to Article 2.4
below, except that the rights granted to THERAVANCE may be exercised by any of
THERAVANCE’s Affiliates.

 

2.4                               THERAVANCE will be entitled to grant
sublicenses for the Product to third parties. THERAVANCE will notify JANSSEN of
any third party so sublicensed by THERAVANCE. THERAVANCE shall procure that any
such third party so sublicensed

 

4

--------------------------------------------------------------------------------


 

will abide by the obligations of this Agreement. In the event such a sublicense
pertains to one or more Major Countries, THERAVANCE shall require Janssen’s
prior written approval, such approval not to be unreasonably withheld.

 

2.5                               THERAVANCE acknowledges JANSSEN’s
representation that, depending on the nature and scope of the responsibilities
sublicensed to such a third party in the United States, it may be necessary for
JANSSEN to consult with the Public Health Services Office of Technology (“OTT”)
further to an agreement entered into between Janssen and OTT on March 26, 1998
(“OTT Agreement”).

 

Article 3 :  Royalties - Milestone payments

 

3.1                               In consideration of the rights and licenses
granted by JANSSEN to THERAVANCE, THERAVANCE agrees to pay a royalty of two and
one half percent (2.5%) on Net Sales for the license under the Know-How and a
royalty of two and one half percent (2.5%) on Net Sales for the license under
the Patents.

 

3.2                               THERAVANCE’s obligation to pay Patent
royalties hereunder will remain in effect on a country-by-country basis until
expiration of the last Patent in the subject country having a Valid Claim
covering the Product.

 

THERAVANCE’s obligation to pay Know-How royalties shall remain in effect for a
period of ten years following the first commercial sale of Product in any
country of the Territory. No further Know-How royalties shall be payable after
the expiry of the above ten-year period.

 

Notwithstanding the above, it is understood that the combined Patent and
Know-How royalties payable by THERAVANCE shall amount to no less than four
percent (4%) on a country-by-country basis for a period of five years following
first commercial sale of the Product notwithstanding the prior expiry of the
last Patent in the subject country having a Valid Claim covering the Product.

 

3.3                               In consideration of the rights and licenses
granted hereunder, THERAVANCE agrees to pay milestone payments to JANSSEN in
accordance with the following schedule:

 

·                                 US$ 200,000 shall be paid within thirty (30)
days following the execution of this Agreement;

 

5

--------------------------------------------------------------------------------


 

·                                 US$ 300,000 shall be paid within thirty (30)
days following the first filing by THERAVANCE of a marketing authorisation
application in relation to the Product;

 

·                                 US$ 300,000 shall be paid within thirty (30)
days following the approval of a marketing authorisation application in relation
to the Product granted to THERAVANCE, any of its Affiliates or sub-licensee in
the United States;

 

·                                 US$ 200,000 shall be paid within thirty (30)
days following approval of the first marketing authorisation of the Product in
the European Union.

 

The foregoing milestone payments are non-refundable and not creditable against
future royalties. In the event that the Product fails at any stage prior to any
of the above milestone payments becoming due, such remaining milestone payments
shall be payable if the failed Product is replaced by THERAVANCE with a back-up
compound in the Field which requires HPBCD for its development and/or
commercialisation.

 

Article 4 :  Sales and Royalty Reports - Royalty Payments

 

4.1                               Ninety (90) days following each calendar
quarter, THERAVANCE shall submit to JANSSEN a sales report showing its total
sales of Product in Territory in units and Net Sales value. Such sales report
shall also include a royalty report containing a calculation of the royalty due
and payable to JANSSEN.

 

4.2                               Together with such royalty report, THERAVANCE
shall pay the royalty due and payable. All royalty payments to be made by
THERAVANCE to JANSSEN shall be converted into US Dollars at the average rate of
exchange for the calendar quarter for which royalty payments are being remitted
according to THERAVANCE’s normal procedures, as consistently applied by
THERAVANCE for its other products.

 

All payments shall be made by wire transfer to a designated JANSSEN account
within ninety (90) days following the end of each calendar quarter. In the event
that royalties are payable with respect to Net Sales in a country whose currency
cannot be freely converted, such currency shall be converted in accordance with
the normal procedures consistently applied by THERAVANCE

 

6

--------------------------------------------------------------------------------


 

4.3                               Any income or other taxes which THERAVANCE is
required by law to pay or withhold on behalf of JANSSEN with respect to
milestones or royalties payable to JANSSEN under this Agreement shall be
deducted from the amount due. THERAVANCE shall furnish JANSSEN with proof of
such payments. Any such tax required to be paid or withheld shall be an expense
of and borne solely by JANSSEN. THERAVANCE shall provide JANSSEN with a
certificate or other documentary evidence to enable JANSSEN to support a claim
for a refund or a foreign tax credit with respect to any such tax so withheld or
deducted by THERAVANCE.

 

4.4                               THERAVANCE shall keep true and accurate books
clearly specifying its sales per country of Territory in Net Sales value as well
as in units sold for the purpose of making such reports.

 

JANSSEN shall have the right to nominate an independent certified public
accountant acceptable to and approved by THERAVANCE who shall have access, on
reasonable notice, to THERAVANCE and its Affiliates’ records during reasonable
business hours for the purpose of verifying the royalties payable as provided in
this Agreement for the two preceding years. This right may not be exercised more
than once in any calendar year, and once a calendar year is audited it may not
be re-audited. The said accountant shall disclose to JANSSEN only information
for the purpose of verifying the accuracy of the royalty report and the royalty
payments made according to this Agreement.

 

Any adjustment required by such audit shall be made within thirty (30) days of
the determination by the accountants. If the adjustment payable to JANSSEN is
greater than five percent (5%) of the amount paid for the calendar year, then
the cost to JANSSEN for the audit shall be paid by THERAVANCE.

 

Article 5 :  Supply of HPBCD

 

5.1                               In order to be assured of a source being able
to supply constant standard quality of pharmaceutical grade HPBCD complying with
the Specifications and the toxicological and pharmacokinetic data contained in
JANSSEN’s Know-How, JANSSEN has entered into an agreement with ROQUETTE FRERES a
manufacturer of cyclodextrins which agreement provides that HPBCD produced by
ROQUETTE FRERES shall comply with the Specifications. The data contained within
the JANSSEN Know-How have been validated utilising HPBCD supplied by the said
supplier.

 

7

--------------------------------------------------------------------------------


 

5.2                               It will be the responsibility of THERAVANCE to
procure supplies of HPBCD either from ROQUETTE FRERES or from an alternative
supplier under terms and conditions to be agreed separately with such supplier,
provided that, at THERAVANCE’s request, JANSSEN shall assist THERAVANCE in its
negotiations with ROQUETTE FRERES regarding the terms and conditions of supply
of HPBCD. If despite good faith efforts ROQUETTES FRERES and THERAVANCE would be
unable to enter into a supply agreement, THERAVANCE and JANSSEN will meet
following THERAVANCE’s request to discuss in good faith potential course of
action, including the use of alternative suppliers. It is understood by
THERAVANCE that to the extent it wants to utilise an alternative supplier,
JANSSEN can not provide a guarantee that such supplier is capable of supplying
pharmaceutical grade HPBCD nor that the specifications of such alternative
supplier would comply with the data contained within the JANSSEN Know-How.

 

Article 6 :  Warranties

 

6.1                               JANSSEN represents and warrants to the best of
its knowledge, that as of the date hereof it has title to and ownership of the
Patents and Know-How.

 

6.2                               JANSSEN makes no representation or warranty,
express or implied, that the use of HPBCD shall eventually result in marketable
Product. No further statement of warranty covering HPBCD shall be binding on
JANSSEN without the written consent of an authorised officer of JANSSEN.

 

6.3                               Each party further warrants that it has the
right to enter into this Agreement and that it is under no obligation to any
third party, express or implied, conflicting with the terms and conditions of
this Agreement.

 

6.4                               Nothing in this Agreement shall be considered
as a warranty, either express or implied, that the use of HPBCD in Products will
not infringe any third party’s patent rights.

 

Article 7 :  Product liability

 

7.1                               THERAVANCE agrees to indemnify and hold
JANSSEN harmless from and against all claims, actions, direct damages, losses,
costs and expenses of any kind resulting from or arising out of claims by third
parties based on product liability or similar theories

 

8

--------------------------------------------------------------------------------


 

relating to the development, manufacturing, transportation, storage, promotion
or sale of the Product, except to the extent such losses arose or resulted from
faulty conduct or negligence by JANSSEN in supplying the Know-How and so long as
(i) JANSSEN allows THERAVANCE to participate in or, at THERAVANCE’s sole option
but without any obligation, to conduct at THERAVANCE’s expense the defense of a
claim or action for which indemnification is sought under this Article, and
(ii) JANSSEN does not compromise or settle such claim or action without
THERAVANCE’s prior written consent, which shall not be unreasonably withheld.

 

7.2                               In no event shall THERAVANCE be liable for any
consequential or indirect damage of JANSSEN whatsoever.

 

Article 8 :  Patent Infringement

 

8.1                               If either party learns of an infringement of a
Patent by a third party, using HPBCD in the promotion or sale of a product
substantially similar to a Product, the party learning of the alleged
infringement shall promptly inform the other party.

 

8.1.1                     In case of such an infringement, JANSSEN shall have
the right (but not the obligation), in its own name and at its own cost, to
either bring an enforcement action to stop the alleged infringement or settle
with the alleged infringer; provided, however, that no such settlement shall
diminish or otherwise affect THERAVANCE’s rights hereunder, unless THERAVANCE
gives its prior written consent. THERAVANCE will give reasonable assistance to
JANSSEN in such action against a third party, including making available to
JANSSEN records, information and evidence relevant to the infringement and, if
necessary, being named a party in such action.

 

All sums awarded or received in settlement of such suit shall be equally divided
between JANSSEN and THERAVANCE, after having reimbursed both parties for all
reasonable out of pocket expenses incurred in bringing or assisting in such
action.

 

8.1.2                     Whenever JANSSEN elects not to take action against
such infringement within a reasonable period of time not to exceed three
(3) months THERAVANCE will have the right but not the obligation to take action
in its own name, at its own expense and by counsel of its own choice.

 

9

--------------------------------------------------------------------------------


 

JANSSEN will give all reasonable assistance in taking such action, including
being a named party and making available to THERAVANCE records, information and
evidence relevant to the infringement. THERAVANCE will be entitled to all
recovery monies awarded or received in settlement of such suit. Any out of
pocket expenses incurred by JANSSEN in assisting THERAVANCE in such action will
be reimbursed by THERAVANCE out of the recovery monies awarded or received.

 

Whenever THERAVANCE so elects to take action JANSSEN will at any time be
entitled to be represented in such action at its own cost and by counsel of its
own choice.

 

THERAVANCE will in no event settle or consent to a judgement or other final
disposition of a suit without the prior written approval of JANSSEN, which shall
not unreasonably be withheld. Furthermore, whenever during such action, the
infringing party would invoke a declaration of invalidity of the Patents,
JANSSEN will be entitled to take over the direction of the suit.

 

8.1.3                     In the event that all of the claims included within
the Patents under which THERAVANCE is developing, registering, or selling the
Product shall be held invalid or not infringed by a court of competent
jurisdiction, whether or not there is a conflicting decision by another court of
jurisdiction, THERAVANCE may pay the royalties which would have otherwise been
due under the Patent on sales covered by such claims into an escrow account
until such judgement shall be finally reversed by an unappealed or unappealable
decree of a court of competent jurisdiction of higher authority, in which event
royalty payments shall be resumed and the full amount in escrow shall become due
and payable. In the event the judgement is upheld, the full escrow amount will
revert to THERAVANCE and no further royalties under the Patents will be due.

 

8.2                               THERAVANCE shall be responsible at its own
cost and responsibility to defend against any claim or allegation that the
development, manufacturing or commercialisation of the Product infringes a third
party patent.

 

Article 9 :  Regulatory Matters

 

9.1                               THERAVANCE shall be responsible at its own
cost to file and maintain the marketing authorisation applications in connection
with Product and in general to procure any license, registration or approval
required to use HPBCD in the import, manufacture and

 

10

--------------------------------------------------------------------------------


 

sale of the Product in any country of Territory where THERAVANCE decides to
commercialise Product.

 

All scientific and technical data, information and knowledge developed by
THERAVANCE with respect to the Product, including the registration file shall be
exclusively owned by THERAVANCE and JANSSEN shall have no right to use such
THERAVANCE’s information.

 

9.2                               JANSSEN shall reasonably assist THERAVANCE
whenever the regulatory authorities in any country of the Territory have
questions in relation to HPBCD and the use thereof in pharmaceutical
applications. Any request for additional information specifically related to
HPBCD shall be referred to JANSSEN and JANSSEN shall use reasonable efforts to
address the same in due time in consultation with THERAVANCE. To the extent
necessary representatives of both parties will meet to discuss any such
requests.

 

Article 10 :  Adverse Drug Reporting

 

Each party will notify the other in writing of any adverse drug reaction or
other unusual physiochemical, pharmacologic, toxicological or pharmacokinetic
finding in relation to the use of HPBCD in the Product including, without
limitation, any experimental or clinical use. The parties will establish a
standard operating procedure in relation to ADE-reporting.

 

Article 11 :  Commercialisation

 

All business decisions, including but not limited to the selection of the
trademark(s) for Product, pricing, reimbursement, package design, sales and
promotional activities and the decision to launch or continue to market a
Product in a particular country in the Territory, shall be within the sole
discretion and responsibility of THERAVANCE.

 

Notwithstanding the above it is agreed that THERAVANCE shall otherwise use
reasonable efforts consistent with its normal business practices to market and
promote Product. In doing so it will use the same level of effort as with its
other, similar products of similar sales potential. Failure to use reasonable
efforts as qualified herein can be considered a material breach in accordance
with the provisions of Article 14.1.

 

11

--------------------------------------------------------------------------------


 

Article 12 :  Confidentiality - Limitations on Use

 

12.1                        Neither party shall disclose proprietary or
confidential information of the other party to any third party without prior
written consent of the other party, except and to the extent as required by law,
including without limitation to governmental regulatory agencies, and is
thereafter publicly disclosed or made available to the public by operation of
law, or except that any of such confidential and proprietary information can be
shown by the receiving party’s written records:

 

(i)                                     to be in its possession or in the
possession of its employees prior to such disclosure to the receiving party; or

 

(ii)                                  is now or hereafter becomes available as
public knowledge or literature through no fault of the receiving party; or

 

(iii)                               is received by such party from an
independent third party who did not receive the information directly or
indirectly from the other party.

 

Such proprietary and confidential information shall be disclosed to each party’s
personnel only on a strict need-to-know basis.

 

The obligation of confidentiality contained in this Article, shall survive the
expiration and/or termination of this Agreement for five (5) years.

 

12.2                        In the event that THERAVANCE licenses the Product to
third parties or otherwise involves third parties in the manufacturing and/or
commercialisation of Product and such third party needs to receive certain
Know-How, THERAVANCE shall, prior to disclosing any such Know-How enter into a
confidentiality undertaking that is essentially similar to the one contained
herein and shall in any event provide such Know-How on a strict need-to-know
basis.

 

Article 13 :  Term

 

Unless sooner terminated in accordance with the provisions of Article 14, this
Agreement shall remain in full force and effect from the Effective Date until
the date THERAVANCE has no further royalty obligation towards JANSSEN under the
provisions of Article 3.

 

12

--------------------------------------------------------------------------------


 

Upon termination of THERAVANCE’s royalty obligations for Know-How, THERAVANCE
will have a royalty-free right to use the Know-How in the manufacture, use and
sale of Product.

 

Article 14 :  Termination

 

14.1                        In the event JANSSEN or THERAVANCE or their
respective Affiliates (or licensees or distributors in case of THERAVANCE) are
in breach of any of the respective obligations and conditions contained in this
Agreement the other party shall be entitled to give the party in breach notice
requiring it to make good such breach. If such breach constitutes a material
breach and is not cured or there is no commencement of cure within sixty (60)
days after receipt of such notice, including good faith efforts by senior
management of both parties to overcome the issue, the notifying party shall be
entitled (without prejudice to any of its other rights conferred on it by this
Agreement) to terminate this Agreement by giving a notice to take effect
immediately. The right of either party to terminate this Agreement in accordance
with this Article 14.1 shall not be affected in any way by its waiver of, or
failure to take action with respect to any previous breach.

 

14.2                        In the event that one of the parties hereto shall go
into liquidation, a receiver or a trustee be appointed over a significant and/or
material property or estate of that party and said receiver or trustee is not
removed within sixty (60) days, or the party makes an assignment for the benefit
of creditors, and whether any of the aforesaid events be the outcome of the
voluntary act of that party, or otherwise, the other party shall be entitled to
terminate this Agreement forthwith by giving a written notice to the first
party.

 

14.3                        THERAVANCE may terminate this Agreement in its
entirety upon one (1) month written notice to JANSSEN.

 

Article 15 :  Effects of Termination

 

In case of termination of this Agreement in accordance with Article 14 and if
there is no good faith dispute between the parties, THERAVANCE shall immediately
refrain from formulating and selling or offering for sale Product in Territory
and return all proprietary and confidential Know-How and information relative to
HPBCD together with all physical embodiments thereof shall be returned to
JANSSEN. Furthermore THERAVANCE shall make all payments accrued under this
Agreement prior to the effective termination date

 

13

--------------------------------------------------------------------------------


 

Notwithstanding the above, THERAVANCE may reasonably sell out its remaining
stock of Product which THERAVANCE has in stock at the moment of termination of
this Agreement, provided it shall pay the royalties due and payable on such
sales.

 

Article 16 :  Force Majeure

 

Neither party hereto shall be liable to the other party for failure or delay in
meeting any obligation hereunder due to circumstances beyond such party’s
reasonable control such as, but not limited to, strikes, lockouts, acts of God,
riots, war, fire, flood, embargoes, failure of power, acts of government or of
any agency, provided that the party affected shall immediately inform the other
party about the cause of such delay. The party so affected shall use its
reasonable efforts to eliminate, cure and overcome any such causes and resume
performance of its covenants with all possible speed.

 

Article 17 :  Severability

 

If any clause or provision of this Agreement or the application of any such
clause or provision in a particular context or to a particular situation or
circumstance should be held unenforceable or otherwise in conflict with or in
violation of any applicable law, by, or as a result of determination of any
court, tribunal or authority acting in a judicial capacity of competent
jurisdiction, the decision of which is binding upon the parties, the parties
agree that such determination shall not affect the validity and application of
such clause or provision in contexts, situations or circumstances other than
that in or to which it is held unenforceable and shall only apply for those
countries of the Territory amenable under the law applied by such tribunal,
court or authority.

 

Parties further agree to replace any clause or provision so held unenforceable
in a lawful manner, reflecting to the extent possible, the economic, business
and other purposes of the clause or provision held void or unenforceable in such
specific contexts, situations or circumstances.

 

Article 18 :  General provisions

 

18.1                        No damages shall be owed by either party to the
other if this Agreement or any part of it is held invalid or void at any time by
virtue of future acts of legislation.

 

18.2                        Neither party shall assign or otherwise dispose of
the whole or any part of its rights under this Agreement without the prior
written consent of the other party, except that

 

14

--------------------------------------------------------------------------------


 

either party may assign this Agreement to one of its Affiliates and except as
provided in 18.5.

 

18.3                        Neither party nor its employees or representatives
are under any circumstances to be considered as employees or agents or
representatives of the other party. Neither party nor its employees have the
authority or power to bind the other party or contract in the other party’s
name.

 

18.4                        Save as required by law, no announcement or circular
in connection with the subject matter of this Agreement shall be made by or on
behalf of JANSSEN or THERAVANCE without the prior approval of the other party,
such approval not to be unreasonably withheld. This Agreement may be filed with
regulatory authorities as required by law.

 

18.5                        A change of control of THERAVANCE through a merger,
acquisition or sale of substantially all assets (including the assets relating
to the development of the Product) shall not by and of itself give rise to the
right for JANSSEN to terminate the License, provided always that prior to the
closing of any such transaction the acquiring party has agreed in writing to
abide by the terms and conditions of the License Agreement.

 

18.6                        No rights are granted by either party to the other
except those expressly set forth in this Agreement.

 

Article 19 :  Dispute Resolution - Applicable Law

 

The Parties hereto shall attempt to settle any dispute arising out of or
relating to this Agreement in an amicable way. In the event that such attempts
should fail, then the Parties can take such actions as are available at law
under the laws of the State of New York, United States of America, with venue
for any such dispute being New York City, New York..

 

Article 20 :  Notices

 

Any notice required or permitted under this Agreement shall be made in writing
either by registered mail or facsimile to the parties at their respective
addresses first above written or as subsequently changed by notice duly given.

 

15

--------------------------------------------------------------------------------


 

Notices by registered mail are deemed to be given after three (3) days of
mailing. Notices by facsimile shall be deemed to be given one day after the date
on which such notice has been given.

 

Article 21 :  Headings

 

The section headings in this Agreement are for convenience only and shall not in
any way affect the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, JANSSEN and THERAVANCE have caused this instrument to be
executed in duplicate by their respective duly authorised officers.

 

 

 

 

THERAVANCE, INC.

 

 

This 14th day of May, 2002

 

 

 

 

 

 

 

 

 

/s/ Brad Shafer

 

By

/s/ David Brinkley

(title)

Brad Shafer

(title)

David Brinkley

 

Senior Vice President

 

Senior Vice President

 

General Counsel

 

Commercial Development

 

 

 

 

 

 

 

JANSSEN PHARMACEUTICA N.V.

 

This 14th day of May 2002

 

 

 

 

 

/s/ Rik Carlier

 

/s/ Guy Vercauteren

Rik Carlier

Guy Vercauteren

Licensing Director

International Vice President,

 

Business Development

 

16

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PATENTS

 

SCHEDULE A

 

Hydroxypropyl-β-cyclodextrin patents (Müller)

 

“PHARMACEUTICAL COMPOSITIONS CONTAINING DRUGS WHICH ARE INSTABLE OR SPARINGLY
SOLUBLE IN WATER AND METHODS FOR THEIR PREPARATION”

 

Country

 

Type

 

Application
Number

 

Filing Date

 

Patent
Number

 

Grant Date

 

Expiry Date

 

Abandonment
Date

Australia

 

PCT

 

38352/85

 

20-Dec-84

 

565966

 

18-Jan-88

 

20-Dec-04

 

 

Bahrain

 

REG

 

 

 

 

 

BP980

 

06-Apr-94

 

10-Mar-08

 

 

Bermuda

 

REG

 

 

 

 

 

91

 

15-Feb-94

 

20-Dec-04

 

 

Canada

 

 

 

470876

 

21-Dec-84

 

1222697

 

09-Jun-87

 

09-Jun-04

 

 

Cyprus (Greek)

 

REG

 

1689

 

27-Jan-93

 

1689

 

29-Mar-93

 

20-Dec-04

 

 

Denmark

 

PCT

 

3595/85

 

20-Dec-84

 

 

 

 

 

20-Dec-04

 

 

EPO

 

 

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Austria

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Belgium

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

France

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Germany

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Great Britain

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Italy

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Luxemburg

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Netherlands

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Sweden

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Switzerland

 

EPO

 

84115965

 

20-Dec-84

 

149197

 

21-Mar-90

 

20-Dec-04

 

 

Finland

 

PCT

 

85/3198

 

20-Dec-84

 

86140

 

27-Jul-92

 

20-Dec-04

 

 

Hong Kong

 

REG

 

 

 

 

 

1312/1993

 

25-Nov-93

 

20-Dec-04

 

 

Hungary

 

PCT

 

795/85

 

20-Dec-84

 

200943

 

28-Apr-90

 

20-Dec-04

 

 

Japan

 

PCT

 

500307/85

 

20-Dec-84

 

1852300

 

21-Jun-94

 

20-Dec-04

 

 

Korea S.

 

PCT

 

85-700172

 

20-Dec-84

 

59912

 

03-Mar-93

 

20-Dec-04

 

 

Norway

 

PCT

 

853070

 

20-Dec-84

 

171888

 

19-May-93

 

20-Dec-04

 

 

PCT

 

 

 

PCT/EP84/00417

 

20-Dec-84

 

 

 

 

 

 

 

 

Singapore

 

REG

 

 

 

 

 

248/93

 

16-Jun-93

 

20-Dec-04

 

 

South Africa

 

 

 

84/10042

 

21-Dec-84

 

84/10042

 

25-Sep-85

 

21-Dec-04

 

 

Tanganyika

 

REG

 

 

 

 

 

2465

 

30-Apr-93

 

20-Dec-04

 

 

Trinidad & Tobago

 

REG

 

 

 

 

 

17/1993

 

16-Mar-93

 

20-Dec-04

 

 

USA

 

PCT

 

06/756498

 

20-Dec-84

 

 

 

 

 

 

 

02-Nov-88

USA

 

CONT

 

07/264726

 

31-Oct-88

 

 

 

 

 

 

 

 

Zanzibar

 

REG

 

 

 

 

 

P8/1993

 

22-Apr-94

 

20-Dec-04

 

 

 

--------------------------------------------------------------------------------


 

Schedule B

 

Patents re the manufacture of hydroxypropyl-β-cyclodextrin

 

“REGIOSELECTIVE SUBSTITUTIONS IN CYCLODEXTRINS”

 

Country

 

Type

 

Application
Number

 

Filing Date

 

Patent
Number

 

Grant Date

 

Expiry Date

 

Abandonment
Date

Australia

 

PCT

 

53587/90

 

30-Mar-1990

 

631628

 

26-Mar-1993

 

30-Mar-2010

 

 

Canada

 

PCT

 

2047726-1

 

30-Mar-1990

 

2047726

 

17-Apr-2001

 

30-Mar-2010

 

 

EPO

 

PCT

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Austria

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Belgium

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Denmark

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

France

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Germany

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Great Britain

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Italy

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Luxemburg

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Netherlands

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Spain

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Sweden

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Switzerland

 

EPO

 

90905461.1

 

30-Mar-1990

 

465535

 

3-Jun-1998

 

30-Mar-2010

 

 

Finland

 

PCT

 

914620

 

30-Mar-1990

 

101385

 

15-Jun-1998

 

30-Mar-2010

 

 

Hong Kong

 

 

 

98109960

 

18-Aug-1998

 

HK100935

 

28-May-1999

 

30-Mar-2010

 

 

Hungary

 

PCT

 

2934/90

 

30-Mar-1990

 

 

 

 

 

 

 

29-Oct-2000

Japan

 

PCT

 

505324/90

 

30-Mar-1990

 

2792610

 

19-Jun-1998

 

30-Mar-2010

 

 

Korea S.

 

PCT

 

91-701230

 

30-Mar-1990

 

163440

 

7-Sep-1998

 

7-Sep-2013

 

 

Norway

 

PCT

 

19913871

 

30-Mar-1990

 

304269

 

23-Nov-1998

 

30-Mar-2010

 

 

PCT

 

 

 

PCT/EP90/00524

 

30-Mar-1990

 

 

 

 

 

3-Oct-1991

 

 

USA

 

 

 

633402

 

17-Dec-1990

 

5096893

 

17-Mar-1992

 

3-Apr-2009

 

 

USA

 

PARENT

 

332606

 

3-Apr-1989

 

 

 

 

 

 

 

3-Apr-1990

 

18

--------------------------------------------------------------------------------


 

EXHIBIT II

 

KNOW-HOW TO BE PROVIDED UPON THE EFFECTIVE DATE

 

·              Pharmaceutical data

 

·                                          Physical, chemical and
microbiological specifications + analysis methodology and validation

·                                          Reference substance sample

·                                          Production method with specification
of solvents used

·                                          Quality of the starting materials
used for the production and controls during production

·                                          Evidence of Chemical Structure:

 

·                                          Physical and chemical data
(solubility,...)

 

·                                          Impurities (related impurities
-residual solvents - inorganic impurities...):

 

·              Nature

·              Control method and validation

·              Limits

 

·                                          Summary of toxicological studies on
the intravenous route.

 

·                                          Summary of metabolism and kinetic
studies of Encapsin

 

·                                          Access to the Drug Master File and/or
similar regulatory documents on a need-to-know basis in connection with TD-6424

 

19

--------------------------------------------------------------------------------


 

EXHIBIT III

 

SPECIFICATIONS

 

Test description

 

Specifications

 

Method

Appearance

 

White to almost white powder

 

Visual inspection.

Identity by IR spectroscopy

 

Complies with reference spectrum

 

Ph Eur

Identity by Fehling’s reagent tests:
Determination 1
Determination 2

 

1. The solution keeps clear and blue
2. A reddish-brown precipitate is formed

 

E/ID/0006/01

Assay β-cyclodextrin

 

≤ 1.0 %

 

HPLC, E/A/0001/01

Relative complexation capacity

 

85% - 110%

 

UV absorbance

Molar substitution degree

 

0.58-0.73

 

IR spectroscopy

Light absorbing impurities

 

< 0.5 at 230 - 400 nm

 

UV absorbance, E/S/7005/01

Appearance of solution 10% w/v aq.

 

Clear and colourless

 

Ph Eur

pH

 

5.0-7.5

 

E/PH/0001/01

Loss on drying

 

≤ 5.0 %

 

Ph Eur

Sulphated ash

 

≤ 0.2 %

 

Ph Eur

Reducing Substances

 

≤ 1.0 %

 

β-cyclodextrin titration, USP

Heavy metals

 

≤ 10 ppm

 

Limit test, Ph Eur

Specific optical rotation

 

+138° - +144°-

 

Ph Eur

Total viable aerobic count:
Bacteria
Fungi and yeasts

 

 

≤100 CFU/g of product
≤100 CFUI of product

 

USP

Pathogens:
Salmonella sp.
Escherichia coli
Staphylococcus aureus
Pseudomonas aeruginosa

 

 

absent in 10 g of product
absent in 10 g of product
absent in 10 g of product
absent in 10 g of product

 

USP

Bacterial endotoxins

 

< 25 EU/g

 

LAL, Ph. Eur.

Residual solvent: 1,2-propanediol

 

≤ 5000 ppm

 

GC

Propylene oxide (if tested)

 

≤1 ppm

 

CGC

 

20

--------------------------------------------------------------------------------